Bullard, J.,

delivered the opinion of the court.
The assignment and transfer of an instrument of writing, containing a conditional promise by the maker of it, to convey a tract of land on being paid the difference between four hundred dollars and the price for which it was purchased, is valid without any price being expressed on the face of it.
Such an instru- . ment is evidence' of a sum of four hundred dolíais having been received, coupled with a condin1 tional obligation to convey a tract of land.
The plaintiffs, as heirs of Policavpio and Margan (e Reguillo, represent themselves as owners, by inheritance from their said ancestors, of a tract of land of fourteen superficial arpents, by virtue of a sale from John Swift. They complain that the defendant has obtained possession of the original act of sale or conveyance from Swift, and refuses to surrender it to them; and they pray that she may be condemned to restore to them the original act aforesaid, or to pay damages.
The defendant alleges, thatPolicarpio Reguillo transferred to her the written obligation of John Swift to convey the tract of land, and that the same is her property.
The document under private signature in contest, executed by John Swift, purports to be a receipt of four hundred dollars from Policarpio Reguillo, and goes on to recite that he, Swiff, had purchased, at a probate sale, a tract of land of fourteen superficial arpents, for a sum of between four and five hundred dollars, which he promises to transfer lo Reguillo, when and how he may desire, on condition that he pay to Swift any balance which may be due over and above the four hundred dollars.
On the back of the paper is an assignment, proved to have been executed by Reguillo to the defendant, and requesting Swift to make the transfer to her.
Judgment having been rendered in favor of the defendant on this evidence, the plaintiffs appealed.
Our attention has been called to a bill of exceptions in the record, to the admission of evidence of the assignment. It was objected to on the ground that said endorsement was a mere nullity, and could transfer no title to the defendant, there being no price or consideration for the assignment expressed on the face of it.
We think the court did not err. The assignment does not purport to be a sale, but a transfer of a conditional promise to convey a tract of land, on paying the difference between four hundred dollars and the price for which Swift had bought it at the probate sale- The instrument is evidence of a sum of four hundred dollars due by Swift to Reguillo, ’ *26coupled with the conditional obligation to convey the land. The evidence does not show that either party has a legal title to the land, as it is not proved that the condition has been complied with, either by the plaintiffs or by the defendant.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.